DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (method), Species A3 (barium sulphate) and Species B1 (wood based-board)  in the reply filed on 4/1/2022 is acknowledged.  
Claims 7-8 and 15-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20 and 30 (see Fig. 1A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “polytetrafluoretene” is misspelled throughout the specification and should read “polytetrafluoroethylene”.  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  on line 2, “is” should be “are” given the plural “particles”; and “polytetrafluoretene” on line 2 is misspelled and should read “polytetrafluoroethylene”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “or” or similar alternative expression should be inserted between “a lamella core,” and “a veneer layer” on line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Ferm and Boynton, 162 USPQ 504 (BdPatApp & Int 1969.)  Claim 1 recites that the first layer comprises “a mixture of binder, at least one filler and fine non-pigment cohesive particles”, however, it is noted that the “fine non-pigment cohesive particles” may be considered “filler” particles and/or the “at least one filler” may be “fine non-pigment cohesive particles” given that the instant specification fails to clearly define the difference between said “at least one filler” and said “fine non-pigment cohesive particles” (see for example, pages 3-7 and 10-13).  Similarly, dependent claims 12 and 13 also recite that the first layer “further comprises wear resistant particles” and “further comprises pigment particles”, respectively, but fails to provide any clear differentiation between said “wear resistant particles” and/or said “pigment particles” of claims 12-13 and the “at least one filler” and/or “non-pigment cohesive particles” of claim 1 given the broad descriptions thereof in the instant specification, and especially given that dependent claim 9 as well as the instant specification recite that the “fine non-pigment cohesive particles” are selected from “calcium carbonate, barium sulphate, polytetrafluoreten”; however, calcium carbonate and barium sulphate are not only known conventionally utilized “pigments” in the art but also known “fillers” and/or “wear resistant particles” in the art as evidenced by Tegethoff (Ed., Calcium Carbonate From the Cretaceous Period into the 21st Century, Chapter III. “Calcium Carbonate – A Modern Resource”, particularly section 2 “Calcium carbonate – pigment and filler”, including the table on page 165 listing physical properties of typical fillers and pigments, and the discussion in 2.2.1 on wear properties of calcium carbonate chalk; and Chapter IV. “Calcium Carbonate and Its Industrial Application”, section 1 “Paper” through page 240 of section 2 “Plastics”, including the discussion on wear on page 202 and the table of typical fillers on page 240.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  
It is also noted that the term “fine” in claim 1, on lines 3 and 4, is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification generally recites, “Fine particles may be defined as at least 70% of the particles having a length in their largest dimension of 2.5 µm or less” (emphasis added, see at least page 3, lines 11-13 of the specification as filed), and that “By fine particle it is typically understood that at least 70% of the particles have a length in their largest dimension of 2.5 µm or less” (emphasis added, see page 12, lines 4-6); however, given the “may be” and “typically understood” recitations in the specification and that the same “typically understood” range of “at least 70%” having “a length in their largest dimension of 2.5 µm” is specifically recited in dependent claim 5 (i.e. such that if said range was meant to be a definition of the term “fine”, dependent claim 5 would not further limit claim 1), the above recitations are not a clear definition of the term “fine” and one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Further, claim 2 recites, “a cohesion force of said cohesive particles is exceeding a cohesive force of said at least one filler”, and claim 3 recites, “a cohesion force of said cohesive particles is at least 0.25 kPa, as measured with standard Shear Cell Program, 50 mm shear 6 kPa”; however, given that there is no clear standard “Shear Cell Program” nor standard shear testing or other testing method specifically for measuring cohesion force of particles under any specific standard testing conditions such as temperature and humidity which may directly affect the particle cohesion force such that the “cohesion force” is a relative property dependent upon the testing method and testing conditions, the recitation of “a cohesion force of said cohesive particles” without specifically reciting and/or describing the conditions under which said “cohesion force” is determined renders the claims indefinite.
Lastly, claim 9 specifically limits the “fine non-pigment cohesive particles” to those having “a refractive index of less than 1.9”, however, given that refractive index n is a relative property based upon the wavelength λ of light utilized to measure the refractive index n (e.g. alumina has a refractive index n of about 1.91 at λ=200nm but only about 1.77 at λ=550nm), the recitation of a specific range without clearly defining the wavelength for said range renders the claims indefinite given that one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the event that the term “fine” is meant to be defined as “at least 70% of the particles” having “a length in their largest dimension of 2.5 µm or less”.  As noted above, claim 5 recites, “The method according to claim 1, wherein at least 70% of the fine non-pigment cohesive particles have a length in their largest dimension of 2.5 µm or less”, however, if the term “fine” is meant to be defined as noted above, then claim 5 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
For examination purposes with respect to prior art, material particles capable of functioning as both “filler” and “fine non-pigment cohesive particles” will be considered as reading upon both the claimed “filler” and the claimed “fine non-pigment cohesive particles” as broadly recited in instant claim 1 such that any content of said dual-functioning material particles beyond the claimed 9wt% endpoint may be attributed to the “filler”, e.g. a content of 10wt% of said dual-functioning material particles in a mixture comprising a binder would anticipate the claimed amount of between 0.05 wt% and 9 wt% of “non-pigment cohesive particles in the mixture” given that the difference or remaining 1 wt% would anticipate the “at least one filler” as broadly recited in instant claim 1; wherein the claimed weight percentages “of the mixture” have been interpreted with respect to the total weight of the mixture including the binder, filler(s), non-pigment cohesive particles, and any other additives incorporated therein.  Similarly, if the disclosed material particles are capable of functioning as “wear resistant particles” and/or “pigment particles”, the multi-functional material particles would also anticipate the broadly claimed “wear resistant particles” and/or “pigment particles” as recited in instant claims 12 and/or 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittle (USPN 5,635,548).  Kittle discloses a method of coating a layer on a substrate such as a wood substrate (reading upon the broadly claimed “method of manufacturing a building element, comprising applying a first layer on a first surface of a substrate” of claim 1 as well as the claimed “substrate is a wood-based board” as recited in instant claim 28; Col. 9, lines 1-13) by applying a first layer on a first surface of the substrate using a fine powder coating composition (reading upon the claimed “is applied in a dry form” of instant claim 4) and then applying heat to the fine powder coating composition to form a coating layer and cure the coating (Col. 8, lines 62-67); wherein the fine powder coating composition comprises at least one film-forming polymeric material (reading upon the claimed “binder” of instant claim 1) “which has dry-blended therewith two or more additives selected from solid, particulate, inorganic, water-insoluble materials which may be ceramic or mineral materials and/or may be oxides, mixed oxides, hydrated oxides, hydroxides, oxide-hydroxides or oxysalts of metals and metalloids, at least 95% by volume of the powder coating composition having a particle size of less than 50 microns” (reading upon the broadly claimed “at least one filler” and the broadly claimed “fine non-pigment cohesive particles” of instant claim 1); wherein Kittle specifically discloses that by “using combinations of dry-blended additives in accordance with the invention it is possible to alleviate, or even prevent, the problems of fluidisation, handling and application of fine particles (especially those of 10 micron diameter or less) as outlined [in Cols. 1-2] and also to alleviate other problems attributable to differential and premature electrostatic charging of the powder particles” (Entire document, particularly Abstract; Col. 2, lines 32-47).  Kittle discloses that the effect obtained in any individual case will depend primarily on the nature of the additives, the amount of each additive in the powder coating composition, and the particle size of the powder coating components; wherein in general, at least 20% by volume of the powder coating particles will have a diameter or largest dimension of less than 10 microns, and in principle, at least 60, 70, 80, 90 or even 100% by weight being less than 10 microns or considered “very fine” (Col. 2, lines 48-64; Col. 4, lines 45-48); with preferably 5-70% by volume having a diameter of less than 5 microns, and d(v)50 being in the range of 1.3 to 20 microns (Col. 3, lines 14-27).  
Kittle discloses that suitable additives include those recited in Col. 4, line 58-Col. 5, line 56, such as oxysalts like silicates, carbonates, or sulphates; with the total content of the two or more dry-blended additives generally in the range of 0.01 to 10% by weight, based on the total weight of the composition without the additives, advantageously at least 0.05% by weight and preferably at least 1.0% by weight, with a preferred relative proportion of two additives in the range of 1:99 to 99:1 (Col. 5, line 64-Col. 6, line 5); and the particle size of each dry-blended additive may be up to 5 microns, preferably not greater than 2 microns, and more especially not greater than 1 micron (Col. 6, lines 54-57; reading upon the “fine” particle range of instant claim 5; with one of the two “fine” additives reading upon the broadly claimed “at least one filler” and the other reading upon the broadly claimed “non-pigment cohesive particles”, and given that the at least two different additives as disclosed by Kittle would inherently have different cohesion forces under some arbitrary conditions due to the difference in chemical compositions thereof, one of the additives would inherently have a cohesion force exceeding the other and would read upon the “cohesive particles” and the other would read upon the broadly claimed “filler”).  Kittle discloses that the film-forming polymer may be a thermosetting resin (as in instant claim 11), and that the powder coating composition may further comprise one or more pigments (as in instant claim 13) such as those disclosed in Col. 8, lines 40-44, including titanium dioxide or carbon black, as well as one or more performance additives such as a filler (also reading upon the broadly claimed “wear resistant particles”; Col. 7, lines 11-25; Col. 8, lines 33-45).
Kittle specifically discloses working examples comprising a dry powder coating composition comprising a dry-blend additive of aluminum oxide with a mean particle size of <0.2 microns as a first additive in combination with aluminum hydroxide having a mean particle size of 0.9-1.3 microns or aluminum silicate having a mean primary particle size < 0.1 microns as a second additive (each having a refractive index of less than 1.9, as in instant claim 6, in the wavelength range of visible light) blended with a powder coating composition to form a mixture that is applied to a substrate and cured by heating (as in instant claim 1); wherein in Example (1), the dry-blend additive is blended in a content of 0.8%, 0.75%, or 1.0% by weight, with a white hybrid powder coating composition comprising rutile titanium dioxide pigment, black iron oxide, barytes filler (i.e. barium sulphate which inherently has a refractive index less than 1.9), a thermosetting binder of polyester/aldehyde resin with an epoxy curing agent, and other additives; in Example (2), the dry-blend additive is blended in a content of 1.1% by weight with a primer powder coating composition comprising a thermosetting resin binder, titanium dioxide white pigment, carbon black, dolomite filler, and barytes (i.e. barium sulphate) filler; and in Examples (3)-(6), the dry-blend additive is blended in a content of 10g per 1000g of different mixed colored powder base coating compositions (i.e. 1.0wt% based upon the total weight of the mixture less the dry-blend additive or 0.99wt% based upon the total weight of the mixture), each colored base comprising thermosetting resin binder, pigment particles, barytes (i.e. barium sulphate) filler, and dolomite and/or wax particles; and given that the dry-blend additive(s) and/or the barytes (i.e. barium sulphate) filler particles are provided in an amount falling within the claimed range of between 0.05 wt% and 9 wt% of the mixture, the teachings of Kittle as discussed in detail above, particularly the examples noted above as well as the additional experiments in Cols. 22-29, anticipate the claimed invention as broadly recited in instant claims 1-6, 9, and 11-13.  With regard to instant claim 14, as noted above, Kittle discloses that the substrate to be coated by the powder coating process may be a wood substrate and hence claim 14 is anticipated by Kittle.
Claims 1-4, 6, 9, and 11-14 are rejected under are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholl (USPN 6,433,099).  Nicholl discloses a method of coating heat sensitive substrates, particularly wood substrates such as MDF as in the examples (reading upon the broadly claimed “building element” of instant claim 1 and the claimed wood-based board as in instant claim 14), with a fine textured powder coating, wherein a dry “fine” powder coating composition is applied to a wood substrate and then heated and cured at a temperature of about 300ºF to produce coated wood substrates without damaging or adversely affecting the physical or physiochemical properties of the substrate (Entire document, particularly Abstract; Col. 1, lines 4-8; Col. 2, lines 16-24; Examples).  Nicholl discloses that the powder coating comprises a thermosetting resin (Abstract) and may also contain fillers or extenders including, without limitation, calcium carbonate, barium sulfate, wollastone and mica in a content of up to 120 parts per hundred parts of resin (phr), preferably between 10 and 80 phr (Col. 3, lines 51-55); as well as various additives such as flow additives, gloss control waves, and slip additives (Col. 3, lines 56-63); and with examples comprising conventional pigments such as titanium dioxide and carbon black (Examples).  Nicholl specifically discloses an example utilizing dry “fine powder particles” (as in instant claim 4) comprising a thermosetting resin binder, titanium dioxide as a pigment (reading upon the claimed pigment of instant claim 13 and/or at least one filler of instant claim 1), barium sulfate as an extender in a content of 10 phr or about 6.4wt% of the total mixture (reading upon the broadly claimed “fine non-pigment cohesive particles” of instant claim 1 as well as instant claims 3, 6 and 9), 2 phr or about 1.3wt% of RESIFLOW P-67 (commercial mixture of resin and silica) as a flow agent (reading upon the broadly claimed “at least one filler” or may also read upon the broadly claimed “fine non-pigment cohesive particles” falling within the claimed range based upon the silica which has a refractive index as in instant claim 6), various other pigments, and 0.2wt% of aluminum oxide as a dry flow additive (reading upon the broadly claimed “wear resistant particles” of instant claim 12 and/or the broadly claimed “at least one filler” of instant claim 1 and/or broadly “fine non-pigment cohesive particles” and content as in instant claim 1 as well as instant claim 6 given that aluminum oxide has a refractive index as claimed) applied onto a preheated MDF panel to form a coating thereon and post cured in an oven at 350-375ºF to a final coat thickness of about 4-7 mils; and hence Nicholl anticipates the invention as recited in instant claims 1, 3, 4, 6, 9, 11-14 as well as instant claim 2 given that either the barium sulphate or the aluminum oxide may read upon the broadly claimed “fine non-pigment cohesive particles” or the “at least one filler” with one inherently having a cohesion force exceeding the other when measured under some arbitrary conditions.
Claims 1-4, 6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler (US2015/0197943).  Ziegler discloses a method of manufacturing a veneered element (reading upon the broadly claimed “building element”) comprising providing a substrate (1) such as a wood-based board (Paragraph 0076, as in instant claim 14), applying a sub-layer or “first layer” (2) on a surface of the substrate (1), applying a veneer layer (3) on the sub-layer or “first layer” (2), and applying heat and/or pressure to the veneer layer (3) and/or the substrate (1) such that at least a portion of the sub-layer permeates through the veneer layer (the heat and/or pressure is also applied to the sub-layer or “first layer”) to produce the veneered element (10) (Abstract; Paragraphs 0020-0024 and 0053); wherein the sub-layer (2) comprises 30-80wt% of a binder, such as a thermosetting or thermoplastic binder, that may be in powder form when applied (Paragraphs 0115-0116 and 0126), as well as wear resistant particles, pigments, fillers, and/or other additives (Paragraphs 0032, 0036, 0037, and 0117).  Ziegler discloses that the fillers may comprise wood particles, mineral particles and/or fillers with sound-absorbing properties such as cork particles and/or barium sulphate (Paragraphs 0063, 0090, and 0117-0119); the pigments may comprise white pigments such as TiO2; the additives may comprise carbon black as an anti-static agent; and the wear resistant particles may comprise aluminium oxide and/or silica particles (Paragraphs 0117-0124).
Ziegler discloses that the method may further comprise controlling permeation of the sub-layer through the veneer layer wherein the design and appearance of the surface may be varied and controlled by varying and controlling binder concentration, type of binder, filler concentration, veneer properties, etc. (Paragraph 0040); wherein increasing the amount of fillers in the sub-layer may reduce the permeation of the sub-layer through the veneer (Paragraph 0063).  Ziegler discloses various examples utilizing a dry powder mixture (reading upon the claimed “mixture is applied in a dry form” of instant claim 4) for application of a sub-layer (e.g. “first layer”) on a 10.0mm HDF board (high-density fiberboard reading upon the claimed “wood-based board” as in instant claim 14) which is then subjected to heat and pressure to form a veneered HDF product, wherein each of the powder mixtures of Examples 1-3 comprises a thermosetting resin (reading upon the claimed “binder” of instant claim 1 and “thermosetting binder” of instant claim 11), wood fibers (reading upon the broadly claimed “at least one filler” of instant claim 1 and broadly claimed “wood powder” of instant claim 10), carbon black (reading upon the broadly claimed pigment particles of instant claim 13), and 10wt% of aluminium oxide particles (Alodur ZWSK180-ST, inherently has a refractive index n of less than 1.9) of which a portion, e.g. 8wt% or 5wt%, reads upon the broadly claimed “fine non-pigment cohesive particles” of instant claim 1 as well as instant claim 6 and the remainder, e.g. 2wt% or 5wt%, respectively, reads upon the broadly claimed wear resistant particles of instant claim 12; and hence, the invention as recited in instant claims 1, 4, 6, and 10-14 is anticipated by the teachings of Ziegler, particularly the examples.
With regard to instant claim 2, given that any two of the fillers disclosed by Ziegler or any two of the particles utilized in the examples may read upon the broadly claimed filler and “fine non-pigment cohesive particles” wherein one would inherently have a cohesion force exceeding the other, the invention as broadly recited in instant claim 2 is anticipated by Ziegler.
With regard to instant claims 3 and 9, Ziegler specifically discloses that the fillers to be incorporated into the dry powder mixture for forming the sub-layer or first layer on the substrate may comprise cork particles and/or barium sulphate as sound absorbing fillers, wherein the barium sulphate filler particles read upon the claimed “fine non-pigment cohesive particles”, particularly as recited in instant claim 9, and would inherently exhibit a cohesion force as recited in instant claim 3 under the conditions as recited in instant claim 3 at some arbitrary temperature, humidity, etc. and thus the invention as recited in instant claims 3 and 9 is anticipated by Ziegler.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pervan (US2016/0369507).  Pervan discloses a method of manufacturing a building panel (i.e. “building element”) comprising applying a sub-layer (2) or “first layer” on a substrate (1) such as a wood-based board (Paragraph 0034), applying a mesh structure (3) on the sublayer (2) and then applying heat and pressure such that the sub-layer (2) at least partially fills meshes of the mesh structure (3) thereby forming the building panel; wherein the sub-layer (2) comprises a mixture of a binder, particularly a thermosetting binder that cures during the step of applying heat and pressure heat, and is applied in powder form mixed with filler(s) such as wood particles or barium sulphate sound-absorbing fillers, pigment(s) such as TiO2, and/or various additives such as wear and/or scratch resistant particles (Entire document, particularly Abstract; Paragraphs 0018-0022, 0033, 0051-0052, and 0132-0143).  Pervan specifically discloses a working example of manufacturing a building panel (Example 2) by applying a dry powder mixture (as in instant claim 4) to a 10.0 mm HDF board as a substrate (as in instant claim 14) to form a sub-layer or “first layer” followed by application of a denim fabric on the sub-layer and an overlay on the denim to form an assembly that is subjected to heat and pressure to produce a building panel with a surface layer of a denim fabric being impregnated with the sub-layer during pressing (heat and/or pressure as in instant claim 1); wherein the dry powder mixture comprises 33wt% wood fibres (reading upon the broadly claimed at least one filler as in instant claim 1, particularly wood powder as in instant claim 10 given that the entire mixture is provided as a “powder”), 10wt% aluminum oxide particles (reading upon the claimed wear resistant particles of instant claim 12), 47wt% thermosetting resin (reading upon the claimed binder of instant claim 1, particularly thermosetting binder of instant claim 11), and 10wt% of barium sulphate (BaSO4) particles sold as BB 30 EX (the same “fine” barium sulphate utilized in the instant invention for the “fine non-pigment cohesive particles, inherently having a “cohesion force” greater than the wood fibres as the filler as in instant claim 2 and specifically as recited in instant claim 3, a “fine” particle size as recited in instant claim 5, and a refractive index of less than 1.9 as in instant claim 6) with a portion thereof, e.g. 5wt% or 8wt% reading upon the claimed “fine non-pigment cohesive particles” of instant claim 1 present in an amount between 0.05 wt% and 9 wt% of the mixture as well as “the fine non-pigment cohesive particles” of instant claim 9, and the remainder, e.g. 5wt% or 2wt%, respectively, reading upon the broadly claimed “at least one filler” and/or broadly claimed pigment particles and/or broadly claimed wear resistant particles, given that barium sulphate is a known “filler” with wear resistant properties given its hardness (as evidenced by Tegethoff as discussed above) as well as a known “pigment” in the art, and thus Example 2 of Pervan anticipates instant claims 1-6 and 9-14.  Further with regard to instant claim 13, as noted above, Pervan also discloses that pigments such as TiO2 may be incorporated into the dry powder mixture and thus even if the remaining barium sulphate of Example 2 is not equated to the broadly claimed “pigment”, Pervan clearly discloses that the mixture may further comprise a pigment thereby anticipating the invention as recited in instant claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US2016/0369507).  The teachings of Pervan are discussed in detail above and although the Examiner takes the position that the reference is anticipatory given the indefiniteness of the instant claims as discussed in detail above, particularly with respect to the claimed amount of “fine non-pigment cohesive particles” of instant claim 1 given that said “fine non-pigment cohesive particles” may read upon the broadly claimed at least one filler of instant claim 1, and either or both of which may also read upon the claimed pigment particles and/or wear resistant particles, it is further and/or alternatively noted that Pervan clearly discloses that the dry powder mixture, reading upon the claimed “applied in a dry form” of instant claim 4, may comprise individual components reading upon each of the claimed binder, particularly thermosetting binder as in instant claim 11; at least one filler, particularly wood filler reading upon the claimed wood powder as in instant claim 10; “fine non-pigment cohesive particles” such as the barium sulphate commercially available as BB30EX reading upon instant claims 5-6 and 9 as well as the claimed “cohesion force” properties of instant claims 2-3 particularly in comparison the wood filler; pigment such as TiO2 reading upon instant claim 13; and wear resistant particles as in instant claim 12; which is provided on a substrate, such as a wood-based board as in instant claim 14 and subjected to heat and pressure as in instant claim 1 to provide a building element as discussed in detail above, such that the only difference between the claimed invention and the teachings of Pervan is that Pervan does not limit the barium sulphate BB30EX particles reading upon the claimed “fine non-pigment cohesive particles” to an amount between 0.05 wt% and 9 wt% of the mixture, i.e. the total weight of the mixture, as recited in instant claim 1.  However, given that Pervan discloses that the sub-layer or “first layer” contains the binder in an amount of 30-80 wt% (Paragraph 0148) such that the combined content of fillers, pigments, wear resistant particles, and any other additives, including the barium sulphate as a filler having sound absorbing properties, would constitute 20-70 wt% of the sub-layer, and in one embodiment, the sub-layer may consist essentially, i.e. at least 90 wt% of the sub-layer, of the binder and optional additives (Paragraph 0147) such that the fillers including the barium sulphate would constitute less than 10 wt% of the sub-layer; wherein Pervan also discloses that the concentration of the binder and the fillers in the sub-layer may be adjusted to control the fluid pressure of the sub-layer during pressing (Paragraphs 0041-0050) with the fillers reducing permeation of the sub-layer through the mesh structure (Paragraph 0169), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the barium sulphate filler in any amount up to the combined filler/additive content of 20-70wt% in combination with any of the other fillers and/or additives disclosed by Pervan, particularly as noted above, and/or motivated to utilize routine experimentation to determine the optimum content of fillers to provide the desired permeation and/or other filler properties such as desired sound absorbing properties of the barium sulphate based upon the intended end use of the building element, thereby rendering the claimed range of between 0.05 wt% to 9 wt% of the mixture obvious over the teachings of Pervan, particularly given the specific working example utilizing 10 wt% of the barium sulphate “fine non-pigment cohesive particles” in the powder mixture.  Hence, the claimed invention as recited in instant claims 1-6 and 9-14 (alternatively) would have been obvious over the teachings of Pervan given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lassmann (US2003/0150359) discloses a method of applying a powder coating for interior or exterior constructions, applied as a dry powder to a substrate such as wood substrate, which is then heated to bake/cure the coating, wherein the coating comprises a binder, a pigment, and organic fillers such as wood flour and inorganic fillers such as barium sulfate and silicates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 11, 2022